[LOGO] American Funds/(R)/ The right choice for the long term(R) American Funds Target Date Retirement Series(R) PROSPECTUS May 1, 2009 TABLE OF CONTENTS 2 Risk/Return summary 8 Fees and expenses of the funds 13 Investment objectives, strategies and risks 41 Management and organization 43 Purchase, exchange and sale of shares 45 Sales charges 46 Sales charge reductions and waivers 48 Rollovers from retirement plans to IRAs 48 Plans of distribution 48 Other compensation to dealers 49 Distributions and taxes 50 Financial Highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. American Funds Target Date Retirement Series(R), Inc. consists of nine funds with varying target dates and investment objectives, each investing in a combination of American Funds. The nine funds are: American Funds 2050 Target Date Retirement Fund(R) American Funds 2045 Target Date Retirement Fund(R) American Funds 2040 Target Date Retirement Fund(R) American Funds 2035 Target Date Retirement Fund(R) American Funds 2030 Target Date Retirement Fund(R) American Funds 2025 Target Date Retirement Fund(R) American Funds 2020 Target Date Retirement Fund(R) American Funds 2015 Target Date Retirement Fund(R) American Funds 2010 Target Date Retirement Fund(R) American Funds Target Date Retirement Series / Prospectus 1 Risk/Return summary Each fund in this series is designed for investors who plan to retire in, or close to, the year designated in the fund's name. Depending on the proximity to its target date, each fund will seek to achieve the following objectives to varying degrees: growth, income and conservation of capital. Each fund will increasingly emphasize income and conservation of capital by investing a greater portion of its assets in bond, equity-income and balanced funds as it approaches and passes its target date. In this way, each fund seeks to balance total return and stability over time. Each fund will attempt to achieve its objectives by investing in a mix of American Funds. The investment objectives of the American Funds include long-term growth primarily through investments in both U.S. stocks and stocks of issuers domiciled outside the U.S.; long-term growth and income primarily through investments in stocks; income and growth through stocks and/or bond investments; long-term growth and current income through investments in stocks and bonds; and current income through bond investments. Capital Research and Management Company, the investment adviser to the funds in the series, may periodically rebalance or modify the mix of underlying funds. Investments in each fund are subject to the following primary risks: Allocation risk The funds are subject to the risk that the allocation strategy will not meet their retirement goals. For investors who are close to, or in, retirement, each fund's equity exposure may result in investment volatility that could reduce an investor's available retirement assets at a time when the investor has a need to withdraw funds. For investors who are further from retirement, there is a risk that a fund's allocation may over-emphasize investments designed to ensure capital conservation and current income, which may prevent the investor from achieving his or her retirement goals. Stock risk The funds are subject to the risks relating to the stock investments of the underlying funds. These risks include the possibility that stocks may experience large price swings and potential for loss and that the stock prices of smaller companies may be more volatile than the prices of larger, more established companies. Bond risk The funds are subject to the risks relating to the bond investments of the underlying funds. These risks include potential changes in interest rates, effective maturities and credit ratings. Risk of investments outside the U.S. The funds are subject to the risks relating to the underlying funds' investments in the securities of issuers domiciled outside the U.S. These risks include different accounting and legal standards, greater market volatility, differing securities market structures and various administrative difficulties outside the U.S. Please see the "Investment objectives, strategies and risks" section of this prospectus for a more detailed discussion of fund risks. Your investment in any of the funds in the series is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN ANY FUND IN THE SERIES. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 2 American Funds Target Date Retirement Series / Prospectus HISTORICAL INVESTMENT RESULTS The bar charts below show how each fund's investment results have varied from year to year, and the Investment Results tables show how each fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the funds. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results.
